Name: 2013/731/EU: Commission Decision of 9Ã December 2013 on the notification by Ireland of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2013) 8638)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  environmental policy;  Europe
 Date Published: 2013-12-11

 11.12.2013 EN Official Journal of the European Union L 332/31 COMMISSION DECISION of 9 December 2013 on the notification by Ireland of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2013) 8638) (Only the English text is authentic) (2013/731/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (1), and in particular Article 32(5), second subparagraph thereof, Whereas: (1) In accordance with Article 32(5) first subparagraph of Directive 2010/75/EU, Ireland submitted to the Commission its transitional national plan (TNP) on 31 December 2012 (2). (2) During its assessment of the completeness of the TNP, the Commission found some inconsistencies between the list of plants included in the TNP and those reported by Ireland in its emission inventory under Directive 2001/80/EC of the European Parliament and of the Council (3), as well as missing information for one plant, all of which hampered the assessment of the TNP data. (3) By letter of 3 June 2013 (4), the Commission requested the Irish authorities to provide clarification about any inconsistencies between the TNP and the inventory under Directive 2001/80/EC, as well as a clarification concerning one combustion plant. (4) Ireland submitted additional information to the Commission by letter of 10 July 2013 concerning, inter alia, the removal of one plant from the TNP (5). (5) After further assessment of the TNP and the additional information provided, the Commission sent a second letter on 4 September 2013 (6) in which it requested for clarification of the date on which the first permit was granted for several plants, and on the correct application of the aggregation rules defined in Article 29 of the IED. The Commission also requested a revision of the calculation of the contribution to the TNP ceilings for multi-fuel fired plants. (6) By e-mail of 23 September 2013 (7) Ireland provided the requested additional information and clarifications, in conformity with Commission Implementing Decision 2012/115/EU (8). (7) The TNP has therefore been assessed by the Commission in accordance with Article 32(1), (3) and (4) of Directive 2010/75/EU and with Implementing Decision 2012/115/EU. (8) In particular, the Commission has examined the consistency and correctness of the data, assumptions and calculations used for determining the contributions of each of the combustion plants covered by the TNP to the emission ceilings set out in the TNP, and has analysed whether it contains objectives and related targets, measures and timetables for reaching these objectives and a monitoring mechanism to assess future compliance. (9) Further to the additional information submitted, the Commission found that the emission ceilings for the years 2016 and 2019 were calculated using the appropriate data and formulae and that the calculations were correct. Ireland has provided sufficient information regarding the measures that will be implemented in order to achieve the emission ceilings, the monitoring and the reporting to the Commission on the implementation of the TNP. (10) The Commission is satisfied that the Irish authorities have taken into consideration the provisions listed in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. (11) The implementation of the TNP should be without prejudice to other applicable national and Union law. In particular, when setting individual permit conditions for the combustion plants covered by the TNP, Ireland should ensure that compliance with the requirements set out in, inter alia, Directive 2010/75/EU, Directive 2008/50/EC of the European Parliament and of the Council (9) and Directive 2001/81/EC of the European Parliament and of the Council (10) is not jeopardised. (12) Article 32(6) of Directive 2010/75/EU requires Ireland to inform the Commission of any subsequent changes to the TNP. The Commission should assess whether those changes comply with the provisions laid down in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. HAS ADOPTED THIS DECISION: Article 1 1. On the basis of Article 32(1), (3) and (4) of Directive 2010/75/EU and of Implementing Decision 2012/115/EU, no objections are raised against the transitional national plan, which Ireland notified to the Commission on 31 December 2012 pursuant to Article 32(5) of Directive 2010/75/EU, as amended in accordance with the additional information sent on 10 July 2013 and 23 September 2013 (11). 2. The list of plants covered by the transitional national plan, the pollutants for which those plants are covered, and the applicable emission ceilings are laid down in the Annex. 3. The implementation of the transitional national plan by the Irish authorities shall not exempt Ireland from compliance with the provisions of Directive 2010/75/EU concerning the emissions from the individual combustion plants covered by the plan, and with other relevant bodies of the European Union environmental law. Article 2 The Commission shall assess if any subsequent changes to the transitional national plan, notified by Ireland in the future, comply with the provisions listed in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. Article 3 This Decision is addressed to Ireland. Done at Brussels, 9 December 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 334, 17.12.2010, p. 17. (2) The notification by Ireland was received by letter dated 31 December 2012 sent to the Commission by mail on 31 December 2012 registered under number: Ares(2012)10636. (3) Directive 2001/80/EC of the European Parliament and of the Council of 23 October 2001 on the limitation of emissions of certain pollutants into the air from large combustion plants (OJ L 309, 27.11.2001, p. 1) (4) Ares(2013) 1636798 (5) Ares(2013)2640846 (6) Ares(2013)2991162 (7) Ares(2013)3103789 (8) Commission Implementing Decision 2012/115/EU of 10 February 2012 laying down rules concerning the transitional national plans referred to in Directive 2010/75/EU of European Parliament and the Council on industrial emissions (OJ L 52, 24.2.2012, p. 12) (9) Directive 2008/50/EC of the European Parliament and of the Council of 21 May 2008 on ambient air quality and cleaner air for Europe (OJ L 152, 11.6.2008, p. 1) (10) Directive 2001/81/EC of the European Parliament and of the Council of 23 October 2001 on national emission ceilings for certain atmospheric pollutants (OJ L 309, 27.11.2001, p. 22) (11) The consolidated version of the TNP was registered by the Commission on 26 November 2013 under registration number Ares(2013)3571076. ANNEX List of plants included in the TNP Number Plant name in the TNP Total rated thermal input on 31.12.2010 (MW) Pollutants covered by the TNP SO2 NOx dust 1 P0605-MP1/2 Units 1 and 2, Moneypoint Generating Station 1 540       2 P0605-MP3 Unit 3, Moneypoint Generating Station 770       3 P0561-AD1 Unit 1, Aghada Generating Station 670       4 P0561-AT1 Turbine CT11, Aghada Generating Station 283     5 P0561-AT2 Turbine CT12, Aghada Generating Station 283     6 P0561-AT4 Turbine CT14, Aghada Generating Station 283     7 P0578-MR1 CT Unit, Marina Generating Station 277     8 P0606-GR1/2 Units 1 and 2, Great Island Generating Station 346       9 P0606-GR3 Unit 3, Great Island Generating Station 303       10 P0607-TB1/2 Units 1 and 2, Tarbert Generating Station 340       11 P0607-TB3/4 Units 3 and 4, Tarbert Generating Station 1 232       12 P0482-EP1 Edenderry Power Limited 299       Emission ceilings (tonnes) 2016 2017 2018 2019 1.1  30.6.2020 SO2 15 202 12 076 8 950 5 824 2 912 NOx 8 811 7 853 6 896 5 938 2 969 dust 1 514 1 196 878 560 280